Citation Nr: 0931828	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-20 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The appellant had service in the United States Army Reserves, 
United States Army National Guard, and Massachusetts National 
Guard from January 1953 to April 1961.
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 decision of a VA Regional 
Office (RO) that denied legal entitlement to VA benefits.

In June 2007, the appellant submitted an additional lay 
statement and a copy of a discharge certificate showing that 
he was honorably discharged from the United States Army 
Reserves on April 6, 1961.  Thereafter, in July 2009, a copy 
of a Congressional inquiry regarding the status of the 
appellant's claim was sent directly to the Board.  The Board 
recognizes that this newly submitted evidence was not 
accompanied by a waiver of RO consideration.  Nevertheless, 
the Board finds that, because the June 2007 lay statement and 
July 2009 Congressional correspondence are cumulative of 
evidence already in the claims file, and because the copy of 
the discharge certificate is duplicative of evidence 
previously of record, those additional submissions do not 
constitute additional pertinent evidence.  Therefore, an 
additional remand to the RO is unnecessary.  38 C.F.R. 
§ 20.1304 (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The appellant's only verified service was with the Army 
Reserves and National Guard of the United States and the Army 
National Guard of Massachusetts from January 1953 to April 
1961.


CONCLUSION OF LAW

The criteria to qualify as a Veteran for the purpose of 
entitlement to basic eligibility for VA benefits have not 
been met.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§  
3.1, 3.40, 3.41, 3.203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
Veteran of active military, naval, or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In 
addition, laws and regulations provide that certain 
individuals and groups are considered to have performed 
active military, naval, or air service for purposes of VA 
benefits.  38 C.F.R. § 3.7.  

The term Veteran is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  

The term active military, naval, or air service includes 
active duty, any period of active duty for training during 
which the individual was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty, and any 
period of inactive duty training during which the individual 
was disabled or died from an injury incurred in or aggravated 
in the line of duty.  38 U.S.C.A. § 101(24).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to Veterans' benefits.  38 U.S.C.A. 
§ 501(a)(1).  In cases for VA benefits where the requisite 
Veteran status is at issue, the relevant question is whether 
qualifying service is shown under Title 38 of the United 
States Code and the regulations promulgated pursuant 
thereto.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  
VA's determination of whether a claimant's service meets 
these threshold requirements is usually dependent upon 
service department records verifying the character of a 
claimant's service.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 
Vet. App. 530 (1992).

The appellant contends that he served on active duty in the 
United States Army from 1956 to 1961, during which time he 
incurred bilateral hearing loss and tinnitus through exposure 
to artillery fire.  His claim for service connection was 
denied on the grounds that his alleged active duty service 
could not be verified and there was no evidence of record 
indicating that he had undergone any periods of active duty 
for training or inactive duty for training sufficient to 
entitle him to basic eligibility for VA disability benefits.

At the outset, the Board recognizes the appellant's 
contention that service personnel and treatment records 
verifying his active service in the Army from 1956 to 1961 
are lost or missing.  In December 2005, the RO requested the 
appellant's complete service treatment records from the 
National Personnel Records Center (NPRC).  A January 2006 
response from the NPRC indicated that no service treatment 
records pertaining to the appellant could be found.  
Thereafter, the RO requested the appellant's service 
treatment records from the Massachusetts State Adjudants 
General, but was informed in September 2006 that no such 
records were available.  Additionally, the RO requested the 
appellant's Form DD-214 and other service personnel records 
to corroborate his report of active service.  However, the 
NPRC responded in an April 2005 statement that the only 
record available for the appellant was a National Guard 
Bureau Report of Separation and Record of Service (NGB-22) 
showing his periods of service in the United States and 
Massachusetts National Guard.  The NGB-22 also indicated that 
the appellant had been transferred to the United States Army 
Reserve (USAR) to complete his remaining service obligation.

When a Veteran's records are alleged to have been destroyed, 
or are missing, VA has an obligation to search for 
alternative records that might support the Veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Here, as noted 
in a September 2006 formal finding of unavailability, VA met 
that obligation by making multiple attempts to secure the 
appellant's service records from a variety of sources, 
including from the appellant himself.  In response to these 
requests for information, the appellant submitted a copy of a 
discharge certificate indicating that he was honorably 
discharged from the USAR on April 6, 1961.  He notified VA 
that he did not have any other service records in his 
possession, and was duly informed of the unavailability of 
such records.  Accordingly, the Board finds that VA exhausted 
all efforts to obtain the requested service personnel and 
treatment records.

The Board has carefully considered the evidence submitted in 
support of the appellant's claim.  However, that evidence 
provided fails to meet the requirements of 38 C.F.R. § 
3.203(a).  In this regard, the Board finds that the NGB-22 
and discharge certificate regarding the appellant's National 
Guard and USAR service is genuine and that the information 
contained in that record is accurate.  38 C.F.R. § 3.203(a).  
Therefore, the Board has determined that the current record 
sufficiently verifies the appellant's service with the Army 
National Guard of the United States, the Army National Guard 
of Massachusetts, and the USAR from January 1953 to April 
1961.  Nevertheless, the appellant's NGB-22 and discharge 
certificate do not verify any periods of active military 
service, active duty for training, or inactive duty for 
training during this time frame.  Those documents therefore 
are not acceptable as verification of the appellant's service 
for the purpose of receiving VA benefits.  Soria v. Brown, 
118 F.3d 747 (Fed. Cir. 1997).

Where the service department records fail to show threshold 
eligibility, the claim lacks legal merit or legal 
entitlement, and must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Because the appellant's 
service does not meet the criteria described above, basic 
eligibility for service connection has not been established.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Finally, the Board has considered whether the notice 
provisions found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 are applicable to this claim.  However, the Board 
finds that because the claim at issue is limited to statutory 
interpretation, the notice provisions do not apply in this 
case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA 
not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the appellant in proceeding with 
the adjudication of his claim.








ORDER

Basic eligibility for VA disability benefits is denied.



____________________________________________
S. C. Krembs
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


